NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


LAWRENCE L. COLEMAN JR.,           )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-1233
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 5, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Joseph Fuller, Judge.

Lawrence L. Coleman Jr., pro se.


PER CURIAM.


              Affirmed.


CASANUEVA, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.